Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (citation     omitted);
                see also State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev.            ,
                     267 P.3d 777, 780 (2011) (defining manifest abuse and arbitrary or
                capricious exercise of discretion in context of mandamus). It will not issue
                if the petitioner has a plain, speedy, and adequate remedy in the ordinary
                course of the law. NRS 34.170. "Petitioner[ I cardies] the burden of
                demonstrating that extraordinary relief is warranted."       Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered the petition and its accompanying
                documents, we are not satisfied that our intervention by way of
                extraordinary writ is warranted. The district court's imposition of
                reasonable conditions on bail is a discretionary act, and petitioner has not
                demonstrated that the district court manifestly abused its discretion by
                refusing to modify the condition placed on his bail. See NRS 178.484(11)
                (the court may impose reasonable conditions before releasing a person on
                bail but must consider the factors listed in NRS 178.4853 when
                determining whether a condition is reasonable). Accordingly, we
                            ORDER the petition DENIED.




                                        Hardesty


                                                                                          J.
                Dou as                                    Cherry




SUPREME COURT
        OF
     NEVADA
                                                     2
VD/ 1947A
                    cc: Hon. Jessie Elizabeth Walsh, District Judge
                         Anthony L. Abbatangelo
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    cer,